DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/01/2022 has been entered.
 
Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 recites the limitation "the drive housing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. “Drive housing” in claim 17 will be treated as if reciting “drive part housing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 16-18, 20-24, and 30-32 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kroner (US 2011/0126653).
Kroner discloses:
Re claims 14 and 24
An adjustment drive (Abstract) for a motor-adjustable steering column for a motor vehicle (Intended use. Device is capable of being incorporated into a motor-adjustable steering column), comprising:
a drive unit having a transmission (including gears 5 and 6);
a drive wheel (5) mounted in the transmission and which when driven rotates about a drive axis (abstract); and
 a transmission wheel (6) in operative engagement with the drive wheel, the transmission wheel rotatably mounted in the transmission about a transmission axis (abstract),
wherein the transmission is composed of a drive module, which comprises the drive wheel (5), and a transmission module (6), which comprises the transmission wheel,
wherein the drive module and the transmission module are connected to one another by a joining connection that is non-releasable (para [0029], [0030], claim 43),
wherein the drive module comprises a drive part housing (21) in which the drive wheel is mounted,
wherein the transmission module comprises a transmission part housing (22) in which the transmission wheel is mounted,
wherein the drive part housing is connected to the transmission part housing via the joining connection (para [0029], [0030]. From claim 43 - “wherein one piece gearing housing with two cylindrical housing chambers which are aligned perpendicular to each other and which have bearing points formed on the one front faces with a centrical bore is obtained by die casting or injection moulding of a plastic or by connecting the housing chambers by the means of laser welding, ultrasound welding, vibration welding, adhesion, hot embossing or welding with inductive heating”),
wherein the transmission part housing comprises an exterior tubular portion (22) that is coaxial to the transmission axis and that is partially surrounded by the drive part housing,
wherein the drive part housing and the exterior tubular portion of the transmission part housing are sized and shaped to permit the exterior tubular portion to translate within the drive part housing prior to formation of the joining connection (Claim 36, as well as para [0029], [0030], claim 43).
Re claim 16. The adjustment drive of claim 14, wherein the drive part housing (21) comprises, in a region of the drive wheel (5), and the transmission part housing (22) comprises, in a region of the transmission wheel (6), an open engagement region, wherein the drive wheel and the transmission wheel are in operative engagement with one another through the engagement region (Figs. 1, 2, abstract - the wheels 5 and 6 are meshed together).
Re claim 17. The adjustment drive of claim 14, wherein an interior of the drive housing (21) has an at least partially tubular shape that corresponds to the exterior tubular portion of the transmission part.
Re claim 18. The adjustment drive of claim 14, wherein the joining connection comprises a form-fitting and/or force-fitting and/or integrally bonded connection ([0029], [0030], claim 43).

Re claim 20. The adjustment drive of claim 14, wherein the drive wheel (5) is coupled coaxially to the motor shaft of an actuating motor (para. [0047]), and the transmission wheel is connected to a threaded spindle (7) or a spindle nut (1, para. [0040]).
Re claim 21.  The adjustment drive of claim 20, wherein the actuating motor (para. [0047]) is attached to the drive part housing (para. [0046]).
Re claim 22.  The adjustment drive of claim 14, wherein the drive axis and the transmission axis are perpendicular to one another (Figs. 1, 2) and have a distance from one another which is determined by the axis distance between drive wheel and transmission wheel in operative engagement (para. [0049]; claim 36).
Re claim 23.  The adjustment drive of claim 14, wherein the drive wheel (5) is a worm (5; para. [0047]) and the transmission wheel (6) is a worm wheel (6, para. [0048]).

Re claim 30.  The adjustment drive of claim 14 wherein the joining connection is an ultrasonic weld (para. [0031]; claim 43).
Re claim 31.  The adjustment drive of claim 14 wherein the joining connection comprises caulking (para. [0031] - “hot embossing”. Compare to Applicant’s description of “caulking” on page 20 of the instant application’s specification. See also claim 43).
Re claim 32. The adjustment drive of claim 14 wherein an embossment of the drive part housing projects inwardly and engages in a form-fitting manner in a corresponding cutout in an outer side of the transmission part housing (para. [0031]; claim 43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US 2017/0363189) in view of Kroner (US 2011/0126653).
Re claim 25. Nunez discloses:
A motor-adjustable steering column for a motor vehicle, comprising:
a carrying unit (para. [0006] - carrying unit is what attaches telescopic sleeves of steering column to the vehicle body) which is configured to attach to a vehicle body (para. [0006]);
an actuating unit (para. [0006] - including telescopic sleeves of steering column) held by the carrying unit (para. [0006]);
a steering spindle (para. [0006] - including part of steering column which transmits steering wheel motion to steer wheels of vehicle) rotatably mounted in the actuating unit about a longitudinal axis (para. [0006]); and
an adjustment drive (including 16, 37, 12, 30, 60, and 80) which is connected to the carrying unit and to the actuating unit and by which the actuating unit is adjustable relative to the carrying unit;
wherein the adjustment drive comprises:
a threaded spindle (30) that engages in a spindle nut (60 or 80; para. [0023]); and
a drive unit having a transmission (including 16 and 37) in which there is mounted a drive wheel which when driven rotates about a drive axis and which is in operative engagement with a transmission wheel which is rotatably mounted in the transmission about a transmission axis and is connected to the threaded spindle or the spindle nut;
wherein the transmission is composed of a drive module (including 16), which comprises the drive wheel (16), and of a transmission module (including 37), which comprises the transmission wheel (37), wherein the drive module and the transmission module are connected to one another by a joining connection (bolts/screws from Fig. 2);
wherein the drive module (including 16) comprises a drive part housing (Unlabeled part in Fig 2 through which bolts are inserted to bolt it to part 20. Unlabeled part in Fig 7 through which bolts are inserted to bolt it to part 20) in which the drive wheel (16) is mounted, wherein the transmission module comprises a transmission part housing (20) in which the transmission wheel is mounted, wherein the drive part housing is connected to the transmission part housing via the joining connection (bolts/screws to attach unlabeled part to part 20 in Fig. 2; bolts/screws to attach unlabled part to part 20 in Fig. 7).
Nunez does not disclose the transmission part housing comprises an exterior tubular portion that is coaxial to the transmission axis and that is partially surrounded by the drive part housing, wherein the drive part housing and the exterior tubular portion of the transmission part housing are sized and shaped to permit the exterior tubular portion to translate within the drive part housing prior to formation of the joining connection, and wherein the joining connection is non-releasable.
Kroner teaches the transmission part housing (22) comprises an exterior tubular portion (22) that is coaxial to the transmission axis and that is partially surrounded by the drive part housing (21), wherein the drive part housing (21) and the exterior tubular portion (22)  of the transmission part housing (22) are sized and shaped to permit the exterior tubular portion to translate within the drive part housing prior to formation of the joining connection (Claim 36, as well as para [0029], [0030], claim 43), and wherein the joining connection is non-releasable (para. [0029], [0030], claim 43), for the purpose of facilitating assembly and guaranteeing essentially a clearance-free mounting of the drive-input wheel connected to the driving device (para. [0009]).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Nunez such that the transmission part housing comprises an exterior tubular portion that is coaxial to the transmission axis and that is partially surrounded by the drive part housing and the exterior tubular portion  of the transmission part housing are sized and shaped to permit the exterior tubular portion to translate within the drive part housing prior to formation of the joining connection, and wherein the joining connection is non-releasable, as taught by Kroner, for the purpose of facilitating assembly and guaranteeing essentially a clearance-free mounting of the drive-input wheel connected to the driving device.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamelin (US 4,802,374) discloses an adjustment drive for a motor vehicle having, inter alia, a drive wheel (8a), transmission wheel (9a), a transmission part housing (30a) having an exterior tubular portion (30a) that is partially surrounded by the drive part housing (10a), and which permits translation prior to formation of the joining connection (C9/L23-31).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         

/WILLIAM C JOYCE/               Acting Supervisory Patent Examiner of Art Unit 3658